PER CURIAM.
The trial court consolidated a suit instituted by Ray Thomas which challenged the constitutionality of sections 3 and 16, article 4494r, with an in rem suit instituted by the Howard County Hospital Authority to determine the validity of its creation as well as its issuance of certain revenue bonds. The trial court upheld the validity of sections 3 and 16, article 4494r, and the bonds. The court of civil appeals ruled that the appeal should be dismissed because Thomas did not perfect an appeal within twenty days as required by section 7, article 717m, which article authorized the in rem proceedings, but alternatively the court affirmed the judgment of the trial court. 489 S.W.2d 403. The judgment of the trial court which sustained the constitutionality of sections 3 and 16, article 4494r, was not limited by the twenty-day appeal provision, but the judgment of af-firmance by the court of civil appeals was a correct result. We refuse the application for writ of error, no reversible error. Rule 483.